Title: Nicholas P. Trist to James Madison, 12 February 1828
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Monticello
                                
                                Feb. 12. 28.
                            
                        

                        Called to Charlottesville on business, I stop a moment, to send you an extract from a few lines just received
                            from Mr Coolidge.
                        "I have never received any letter from Mr. Madison. The papers he alluded to were sent him by Col. Storrow,
                            from Mr Sparks. This is my impression."
                        This Col. S. is a Virginian who visited Boston last season.
                        Your favors of the 1t. & 7th. both came safe to hand. The copies of your letters, I will retain, as a
                            deposit which, to all intents and purposes shall remain sealed. Hasty adieux

                        
                            
                                N. P. Trist
                            
                        
                    